                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


     TONYA CHRISTIAN,                               )
                                                    )
            Plaintiff,                              )
                                                    )
     v.                                             )   NO. 3:19-cv-00133
                                                    )
     SHONDA REYNOLDS-CHRISTIAN                      )   JUDGE RICHARDSON
     et al.,                                        )
                                                    )
            Defendants.                             )


                                    MEMORANDUM OPINION

          Plaintiff Tonya Christian, proceeding pro se, has filed a Complaint for Violation of Civil

Rights. (Doc. No. 1.) Because Plaintiff proceeds in forma pauperis, the complaint is before the

Court for an initial review.

I.        Standard of Review

          Under 28 U.S.C. § 1915(e)(2), the Court must conduct an initial review of any complaint

filed in forma pauperis and dismiss it if it is frivolous or malicious, fails to state a claim for which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),

“governs dismissals for failure to state a claim under [that statute] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir.

2010).

          Thus, in reviewing the complaint to determine whether it states a plausible claim, “a district

court must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-
pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561F.3d 478, 488 (6th

Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). The

court must then consider whether those factual allegations, accepted as true, “plausibly suggest an

entitlement to relief.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556

U.S. at 681). A “pro se complaint . . . must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even under this lenient standard,

pro se plaintiffs must meet basic pleading requirements. Martin v. Overton, 391 F.3d 710, 714 (6th

Cir. 2004).

II.    Factual Allegations

       Plaintiff claims that the numerous defendants, acting in concert, have deprived her of the

right to direct the upbringing of her son, her First Amendment rights to free speech, and other

unspecified rights under the Fourth, Sixth, Seventh, Eighth, Ninth, and Fourteenth Amendments

to the United States Constitution. (Id. at 2, 8.) Plaintiff alleges that the events giving rise to her

claims occurred in March 2016, when a Department of Children’s Services (“DCS”) employee

came to her home and searched it based “on allegations,” in April 2016 when two DCS workers

came to her home and removed her son. (Id. at 8.) There were apparently court proceedings in

April 2016 as well. After her son was taken, Plaintiff lost her apartment, because Defendants Wade

and Febles had called the police to help them apprehend her son after he ran through the bushes in

front of the apartments, thus violating Plaintiff’s lease.

       The respective factual allegations against each individual defendant are as follows:

       Defendants Shonda Reynolds-Christian (“FCIP Team Leader”) and Kirsten Cromie are

Davidson County DCS employees but “appear on [her] son’s perm[anent] plan.” (Doc. No. 1, at

9.)


                                                   2
       Judge Donna Davenport stated in open court at a juvenile court hearing on April 24 [of

2016, apparently] that Plaintiff had no rights and needed to tell the court her address, place of

work, and phone number. (Id.)

       Defendant Chelsea Wade, a DCS employee, visited Plaintiff’s home three times on

“allegations,” closed the case without making any findings, and then returned in April 2016 with

defendant Caitlyn Febles for a routine visit, but removed Plaintiff’s son from her home at that time

based on untrue statements. (Id.)

       Elizabeth Brown (DCS Worker) testified at the hearing in April 2016, thus participating in

the removal of Plaintiff’s son from her care. (Id.)

       Amani Loggins (DSC Worker) was “placed on the case with no knowledge of anything”

and attempted to make Plaintiff follow the parenting plan. (Id. at 10.)

       Dustin Faeder, the child’s first guardian ad litem, made false statements in court and

defamed Plaintiff. (Id.)

       Brandon Booten, Plaintiff’s son’s attorney, has not been involved in “over a year,” thus

“holding up the process because he will not respond.” (Id.)

       CASA workers Arlene Middaugh and Kassie Davis also appeared in court in April 2016

and “keep adding on to per plan every time what [they are] asking is completed.” (Id.)

       Carl Moore, the second guardian ad litem, is “working with CASA” to keep Plaintiff’s son

from returning to her home and defaming her character. (Id.)

       Regarding GanKoya Leaman, foster care counselor, DCS, plaintiff states only:

“performing drug test.” (Id. at 11.)

       Alyssa [last name unknown], Family Counselor, works at Youth Villages. Plaintiff does

not explain how Alyssa has violated her rights. (Id.)


                                                  3
        Plaintiff also identifies as defendants Shannon Romans, DCS Team Leader, and Kiara

Davis, DCS Worker (id. at 6), but she does not identify any actions taken by them.

        Plaintiff further alleges, “[t]o sum it all up,” that she and her son completed every step

asked of them in 2017, but no one can explain why her son is still in state custody. (Id. at 11.) For

relief, she just “want[s] her son back.” (Id. at 12.) In addition, however, she wants “everyone

involved to pay for the trauma” they have caused Plaintiff and her family and reimbursement of

the child support she has paid to the state. (Id.)

III.    Discussion

        Plaintiff asserts claims for violations of her civil rights under 42 U.S.C. § 1983. In order to

state a claim under § 1983 for which relief may be granted, a plaintiff must plead two elements:

“(1) deprivation of a right secured by the Constitution of laws of the United States (2) caused by a

person acting under color of state law.” Hunt v. Sycamore Cmty. Sch. Dist. Bd. of Educ., 542 F.3d

529, 534 (6th Cir. 2008) (citing McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 463 (6th Cir.

2006)). A defendant will be considered a state actor for the purposes of § 1983 only if the conduct

that allegedly gave rise to the deprivation of a plaintiff’s constitutional rights may be “fairly

attributable to the state.” Marie v. Am. Red Cross, 771 F.3d 344, 362 (6th Cir. 2014) (citing Lugar

v. Edmonson Oil Co., Inc., 457 U.S. 922 (1982)). Whether defendants are state actors is a question

of law for the Court. Neuens v. City of Columbus, 303 F.3d 667, 670 (6th Cir. 2002).

        Even where that standard is met, however, certain state actors are absolutely immune from

suit. Specifically, state court judges are generally absolutely immune from civil suits for money

damages. Mireles v. Waco, 502 U.S. 9, 9 (1991); Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 351

(1872)). The passage of 42 U.S.C. § 1983 did not change this long-standing principle. Briscoe v.

LaHue, 460 U.S. 325, 334 (1983); Pierson v. Ray, 386 U.S. 547, 554 (1967). Importantly, “[t]his


                                                     4
immunity . . . is not for the protection or benefit of a malicious or corrupt judge, but for the benefit

of the public, whose interest it is that the judges should be at liberty to exercise their functions with

independence and without fear of consequences.” Pierson, 386 U.S. at 554 (internal quotation

marks omitted). “If judges were personally liable for erroneous decisions, the resulting avalanche

of suits, most of them frivolous but vexatious, would provide powerful incentives for judges to

avoid rendering decisions likely to provoke such suits.” Forrester v. White, 484 U.S. 219, 226–27,

(1988); Bright v. Gallia Cty., Ohio, 753 F.3d 639, 648–49 (6th Cir. 2014).

        Judicial immunity may be overcome only in two circumstances: “First, a judge is not

immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.

Second, a judge is not immune for actions, though judicial in nature, taken in the complete absence

of all jurisdiction.” Mireles, 502 U.S. at 11–12 (internal citations omitted). Plaintiff complains

about actions taken by Juvenile Court Judge Donna Davenport in court, in connection with judicial

custody proceedings. Plaintiff does not allege facts suggesting that the judge acted outside her

judicial capacity or without jurisdiction. Thus, Davenport is absolutely immune from suit for

damages.

        Although the judge would not necessarily be immune from suit for prospective injunctive

relief, Pulliam v. Allen, 466 U.S. 522, 541–42 (1984), the type of prospective relief Plaintiff

seeks—reversal of a judicial order—effectively seeks to appeal a state court ruling in this Court.

That type of relief is barred by the Rooker–Feldman doctrine,1 which requires dismissal of “cases

brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and rejection


        1
         The doctrine’s name is derived from the Supreme Court’s rulings in Dist. of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923).

                                                   5
of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

       In short, the claims against Judge Davenport will be dismissed on the grounds of judicial

immunity and, to the extent Plaintiff seeks review of any judicial decisions rendered by Judge

Davenport, on the basis of the Rooker-Feldman doctrine.

       Another form of absolute immunity is that accorded to testifying witnesses. As a general

principle, the United States Supreme Court has expressly ruled that § 1983 does not authorize a

plaintiff to assert a claim against a government official for damages for giving false testimony as

a witness at a trial or court hearing. See Briscoe v. LaHue, 460 U.S. 325, 326 (1983) (holding that

police officer who gave perjured testimony at trial was absolutely immune from money damages

suit under Section 1983). As the Sixth Circuit has further explained, a government witness is

entitled to testimonial immunity against a § 1983 action, “no matter how egregious or perjurious

that testimony was alleged to have been.” Moldowan v. City of Warren, 578 F.3d 351, 390 (citing

Spurlock v. Satterfield, 157 F.3d 995, 1001 (6th Cir. 1999)). The underlying rationale of this

absolute immunity doctrine is that the government official functions as an ordinary witness subject

to the adversary process inherent in a trial and is thus a testifying witness. Vakilian v. Shaw, 335

F.3d 509, 516 (6th Cir. 2003). Even if the defendants are not state actors, they are immune for

testifying in a court proceeding, as testifying witnesses have long been accorded absolute

immunity under the common law, particularly with respect to defamation claims. See Doe v.

Boland, 630 F.3d 491, 499 (6th Cir. 2011) (citing Briscoe, 460 U.S. at 329–30; Burns v. Reed, 500

U.S. 478, 501 (1991) (Scalia, J., concurring in the judgment and dissenting in part)).

       Plaintiff brings claims against Elizabeth Brown (with DCS), Arlene Middaugh (CASA

worker) and Kassie Davis (DCS Worker) based upon their testifying at custody hearings in the

Juvenile Court in April 2016, at which time they would have been subject to adversarial cross-


                                                 6
examination. The claims against these defendants based on their being testifying witnesses at a

court hearing must be dismissed.

        Next, the Sixth Circuit has expressly recognized that, although there are significant links

between an appointed guardian or attorney ad litem and the government, when a guardian reports

to the court as an independent investigator, or acts as an advocate for the child, he is not a state

actor for purposes of § 1983. Reguli v. Guffee, 371 F. App’x 590, 601 (6th Cir. 2010) (citing Kirtley

v. Rainey, 326 F.3d 1088, 1095 (9th Cir. 2003)); see also Holley v. Deal, 948 F. Supp. 711, 715–

16 (M.D. Tenn. 1996) (“Because a guardian ad litem owes his undivided loyalty to the minor

whose interests he represents, courts have reasoned that guardians ad litem, like public defenders,

do not act under color of state law in fulfilling their official duties.” (citation omitted)). Plaintiff

does not allege any facts suggesting that the state exerted power over the judgment exercised by

Plaintiff’s minor child’s two guardians ad litem. Thus, because they are not state actors, Dustin

Faeder and Carl Moore are not subject to liability under Section 1983.

        The law is also clear that private attorneys are not state actors subject to suit under 42

U.S.C. § 1983, absent allegations that they acted in concert with state officials. Baker v. Smith, 72

F. App’x 339, 341 (6th Cir. 2003) (citations omitted). The claims against Brandon Booten must be

dismissed on that basis.

        Employees of the Tennessee Department of Children’s Services clearly qualify as state

actors, but, to state a claim under § 1983, Plaintiff must also allege facts showing that each

individual state-actor defendant violated her constitutional rights. Plaintiff asserts that DCS

employees Shonda Reynolds-Christian and Kirsten Cromie “appear on [her] son’s perm[anent]

plan.” (Doc. No. 1, at 9.) She alleges that DCS employee Amani Loggins was “placed on the case

with no knowledge of anything” and attempted to make Plaintiff follow the parenting plan. DCS


                                                   7
employee GanKoya Leaman performed a drug test, presumably also in accordance with the

parenting plan. (Id. at 11.) Plaintiff does not state how these actions violated her constitutional

rights. The Court finds that the complaint, even construed broadly in the light most favorable to

Plaintiff, fails to state colorable claims against these defendants under § 1983.

       Similarly, the complaint does not contain any factual allegations indicating what actions

Alyssa [last name unknown], took. Even assuming without deciding that, as a counselor at Youth

Villages, Alyssa might qualify as a state actor, Plaintiff has not stated a colorable claim against

this defendant. The complaint contains no factual allegations concerning defendants Shannon

Romans and Kiara Davis, other than to state that they are DCS employees, and therefore fails to

state a claim against these defendants as well.

       Finally, Plaintiff alleges that Defendants Chelsea Wade and Caitlyn Febles, DSC

employees, removed Plaintiff’s son from her home based on untrue statements (Doc. No. 1, at 9),

and that Arlene Middaugh and Kassie Davis “keep adding on to perm plan every time what [they

are] asking is completed,” (id. at 10). It is not entirely clear whether individuals working for CASA

are state actors subject to liability under § 1983. In addition, it is highly likely that the claims

against Wade and Febles are barred by the one-year statute of limitations applicable to § 1983

claims in Tennessee2 and that the claims against all four of these defendants may be subject to

dismissal on the grounds of witness immunity (discussed above) or quasi-judicial immunity.

“Quasi-judicial immunity extends to those persons performing tasks so integral or intertwined with

the judicial process that these persons are considered an arm of the judicial officer who is immune.”

Cooper v. Parrish, 203 F.3d 937, 950 (6th Cir. 2000); see also Rippy ex rel. Rippy v. Hattaway,



       2
        Tennessee law provides for a one-year limitations period for § 1983 actions. Tenn. Code
Ann. § 28-3-104(a)(3); Berndt v. Tennessee, 796 F.2d 879, 883 (6th Cir. 1986).

                                                  8
270 F.3d 416, 422 (6th Cir. 2001) (noting that “social workers . . . are entitled to absolute immunity

while functioning in roles intimately associated with the judicial phase of proceedings”). The Sixth

Circuit has held that “an official is entitled to absolute quasi-judicial immunity when that official

acts pursuant to a valid court order because the act of ‘enforcing or executing a court order is

intrinsically associated with a judicial proceeding.’” Bush v. Rausch, 38 F.3d 842, 847 (6th Cir.

1994). This is because “officials must be permitted to rely upon a judge’s findings and

determinations to preserve the integrity of the court’s authority and ability to function.” Id. Thus,

to the extent the defendants were functioning pursuant to a court order, they will likely be immune.

       On the other hand, to the extent Plaintiff has alleged that these individuals engaged in

conduct that exceeded the scope of a judicial order, she appears to state a colorable claim under §

1983. See Cooper, 203 F.3d at 948. Because Plaintiff’s allegations, broadly construed, suggest that

defendants Wade, Febles, Middaugh and Davis acted outside the scope of a judicial order and

abused their discretion in removing the minor child from Plaintiff’s custody and in continuing to

impose insurmountable obstacles to her ability to regain custody, potentially in violation of the

plaintiff’s right to due process, the Court will allow these claims against these defendants to

proceed beyond this initial review.

IV.    Conclusion

       For the reasons set forth herein, the claims against defendants Wade, Febles, Middaugh

and Davis will proceed. The claims against all other defendants, including Shonda Reynolds-

Christian, Kirsten Cromie, Judge Donna Davenport, Elizabeth Brown, Amani Loggins, Dustin

Faeder, Brandon Booten, Carl Moore, GanKoya Leaman, Alyssa [last name unknown], Shannon

Romans, and Kiara Davis, will be dismissed.




                                                  9
An appropriate order will be entered.




                                             ELI RICHARDSON
                                             UNITED STATES DISTRICT JUDGE




                                        10
